United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3098
                                   ___________

Kathy F. Johnson,                      *
                                       *
             Plaintiff-Appellant,      * Appeal from the United States
                                       * District Court for the
      v.                               * District of Minnesota.
                                       *
Otter Tail County, Minnesota,          *       [UNPUBLISHED]
                                       *
             Defendant-Appellee.       *
                                  ___________

                             Submitted: May 14, 2001
                                 Filed: June 14, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and BRIGHT, Circuit Judges.
                         ___________

PER CURIAM.

       Kathy F. Johnson appeals from the district court's1 summary judgment dismissal
of her action in favor of her former employer, Otter Tail County, on her claims under
the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12101-12213, and
the Minnesota Workers' Compensation Act, Minn. Stat. § 176.82. We affirm.



      1
        The Honorable Raymond L. Erickson, United States Magistrate Judge for the
District of Minnesota, sitting by consent of the parties. See 28 U.S.C. § 636(c); see
also Fed. R. Civ. P. 73(a).
       Johnson had alleged that the County failed to reasonably accommodate her
disability by reassigning her to a vacant position for which she was qualified and failed
to offer continued employment within her restrictions. The district court concluded that
the County had no continuing duty to accommodate Johnson by reassigning her to a
vacant position when her employment relationship with the County had terminated at
the end of her Family and Medical Leave Act leave.

       Upon de novo review, and viewing the evidence in the light most favorable to
Johnson, see Henerey v. City of St. Charles, 200 F.3d 1128, 1131 (8th Cir. 1999), we
conclude the district court properly granted summary judgment to the County as to (1)
Johnson's failure-to-accommodate claim, see Treanor v. MCI Telecomms. Corp., 200
F.3d 570, 574 (8th Cir. 2000) (prima facie case under ADA); and (2) Johnson's state
law claim under Minn. Stat. § 176.82 subd. 2, because the duty to offer continued
employment existed only while Johnson was still employed with the County. Johnson
failed to meet her burden of creating a genuine issue of fact as to her termination date
and as to her first request for accommodation, which post-dated her termination, see
Fjellestad v. Pizza Hut of America, Inc., 188 F.3d 944 (8th Cir. 1999) (employee must
request an accommodation to give rise to the employer's duty to begin the interactive
process so as to determine whether she can perform the essential functions of the job
that she holds, or desires); Mole v. Buckhorn Rubber Prods., Inc., 165 F.3d 1212, 1218
(8th Cir. 1999) (post-termination requests for accommodation are not properly viewed
as requests for accommodation at all but, rather, as requests for reinstatement), cert.
denied, 528 U.S. 821 (1999); Wooten v. Farmland Foods, 58 F.3d 382, 386 (8th Cir.
1995) (recognizing that ADA protections cease after an employee is terminated); 29
C.F.R. § 1630.2(o) at 20 (EEOC Interpretive Guidance on Title I of the ADA
interpreting that the duty to reassign exists for a finite period of time); Cravens v. Blue
Cross and Blue Shield of Kansas City, 214 F.3d 1011, 1019 n.5 (8th Cir. 2000) (noting
duty to reassign lasts for a short period of time), and nothing else in Johnson's
submissions persuades us that summary judgment was improper.


                                           -2-
       Moreover, there is no indication that Johnson presented any evidence of work
that she could have performed prior to her termination, given her disability status, and
for which she was qualified. See Browning v. Liberty Mut. Ins. Co., 178 F.3d 1043,
1048-49 (8th Cir. 1999) ("The fact that [Browning] continued to heal, gain strength and
use of her arm, once again becoming a qualified individual who could perform the
essential functions of the job, does not obviate the fact that she was not a qualified
individual at the time of her termination, and thus not under the protective umbrella of
the ADA.")

       Magistrate Judge Raymond L. Erickson wrote an extensive opinion for the
district court rejecting Ms. Johnson's contentions and dismissing the action on summary
judgment. For the reasons stated therein and summarized in part here, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-